 Case: 2:20-cv-04050-ALM-EPD Doc #: 14 Filed: 01/19/21 Page: 1 of 3 PAGEID #: 98




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

WILLIAM MCGROTHERS,                              :
                                                 :
               Plaintiff,                        :
                                                 : CASE NO. 2:20-cv-4050
       v.                                        : CHIEF JUDGE ALGENON L. MARBLEY
                                                 : CHIEF MAGISTRATE JUDGE DEAVERS
GT PIZZA, INC., et al.,                          :
                                                 :
               Defendant.                        :

                                             ORDER

       This matter comes before the Court on the parties’ Joint Motion for FLSA Conditional

Collective Action Certification (“Motion”). On August 7, 2020, Plaintiff filed a lawsuit alleging,

among other things, violations of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201, et. seq.

(“FLSA”), arising from Defendants’ failure to adequately reimburse delivery drivers for delivery-

related expenses. (ECF No. 1). Pursuant to Section 216(b) of the FLSA, the parties filed a joint

motion seeking conditionally to certify a class and approve the Notice of Collective Action

Lawsuit (“Notice”). (ECF No. 13). Defendants indicated their consent to an Order conditionally

certifying the case as a collective action and authorizing that the Notice and Consent form

approved by this Court be sent to class members. (Id. at 2). Plaintiff and Defendants each submitted

a proposed Notice and Consent form, which differ only in the language regarding arbitration

agreements in Section 6. (Id.).

       Accordingly, for the reasons outlined in their motion and for good cause shown, this Court

GRANTS the parties’ Joint Motion. This Court hereby conditionally certifies the following class:

       Collective Action Class: All delivery drivers who work or worked at any
       Domino’s Pizza location owned/operated by Defendants GT Pizza, Inc. and/or
       Glenn Stroud from August 7, 2017 to present.



                                                 1
 Case: 2:20-cv-04050-ALM-EPD Doc #: 14 Filed: 01/19/21 Page: 2 of 3 PAGEID #: 99




Defendants retain the right to oppose final collective action certification or move for de-

certification at a later date.

        Plaintiff and Defendants each submitted a proposed Notice and Consent form, which differ

only in the language regarding arbitration agreements in Section 6. (ECF No. 20, Exs. A and B).

This Court hereby APPROVES the form and substance of the proposed Notice filed as Exhibit A.

This Court also APPROVES the form and substance of the “Consent to Join” form included within

Exhibit A. Together, these documents constitute the “Notice Packet.” This Court authorizes this

Notice Packet to be sent to putative members of the collective action and authorizes a 60-day

period for individuals to return the Consent Forms from the date the Notices are sent. This time

period constitutes the “Notice Period.”

        Given the agreement of the Parties, this Court further orders that Defendant shall provide

to Plaintiff: full name, last known mailing address, last known e-mail addresses, dates of birth,

employee ID numbers, dates of employment as delivery drivers, store location, and store numbers

for all delivery drivers who worked for Defendants from August 7, 2017 to present, in Microsoft

Excel format. Defendants shall provide this information no later than twenty-one days from the

date of this Order. During the notice period, Plaintiffs’ counsel shall only use this list to

communicate with putative class members as described herein.

        Plaintiff’s Counsel shall send to putative class members the Notice Packet as approved by

this Court and shall send nothing further. Plaintiff’s Counsel shall send the Notice Packet by mail

within twenty-one days of receiving the putative class members’ contact information from

Defendant. Plaintiff’s Counsel shall verify the date of postmark with Defendant’s Counsel within

one business day of mailing.




                                                2
Case: 2:20-cv-04050-ALM-EPD Doc #: 14 Filed: 01/19/21 Page: 3 of 3 PAGEID #: 100




        All Consent Forms sent to Plaintiff’s Counsel for filing with the Court must be postmarked

or otherwise returned within the Notice Period. If any Notice Packet sent via first-class U.S. Mail

is returned to Plaintiff’s Counsel because of an incorrect mailing address, Plaintiff’s Counsel may

call the potential opt-in plaintiff after their Notice Packet is returned in order to obtain their current

mailing address.

        IT IS SO ORDERED.


                                                ALGENON L. MARBLEY
                                                CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 19, 2021




                                                    3
